(1) Motion by respondent to strike out that portion of the
record on appeal herein appearing as pages 81 through 129 of the printed record, granted; the matter so stricken relating to an application to this court and not constituting any part of the motion papers upon the motion previously made in the County Court, resulting in the order appealed from, and being irrelevant to such appeal and, therefore, having been given no consideration by the court upon its determination of such appeal. (2) Motion to strike out pages 21 through 61 of said record on appeal, denied. (3) Motion for reargument of appeal, denied. (4) Motion for permission to appeal to the Court of Appeals granted, this court certifying that questions of law have arisen which in its opinion ought to be reviewed by the Court of Appeals and this court certifies such questions as follows: (a) Was the order of the Albany County Court entered in the office of the Clerk of Albany County on the 23d day of September, 1957, appealable to the Appellate Division prior to the entry of the final order in this condemnation proceeding? (b) Was there, as a matter of law, a factual basis in the record before this court for the disqualification of the Albany County Judge and vacating the appointment of certain commissioners of appraisal? (5) Motion for stay granted to the extent that all proceedings on the part of defendant-appellant and his attorneys are stayed for a period of 30 days after the making and entry of the order to be entered hereon and until the granting or denial by the Court of Appeals of a stay of such proceedings pending the hearing and determination of such appeal. (6) Motion in all other respects denied. The order to show éause by which this application was initiated was consistent with the present rules of the court which on July 1, 1957, superseded the prior rules (ef. rule V). Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ., concur.